     Case 3:19-cr-00083-M Document 54 Filed 06/27/19             Page 1 of 2 PageID 141


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA,                   §
                                            §
v.                                          §       Case Number: 3:19-CR-00083-M(01)
                                            §
RUEL M HAMILTON (01),                       §
                                            §
       Defendant.                           §


             JOINT MOTION TO ADOPT A MODIFIED TRIAL SCHEDULE

       Counsel for Mr. Hamilton and the government respectfully request that the Court adopt the

attached modified trial schedule.




Dated: June 27, 2019

                                    Respectfully submitted,

/s/ Abbe David Lowell
Abbe David Lowell, Bar No. 358651DC                 Dion J. Robbins, Bar No. 488888GA
Christopher D. Man, Bar No. 453553DC                WINSTON & STRAWN LLP
Kaitlin A. Pierce, Bar No. 242020DC                 2121 N. Pearl Street, Suite 900
WINSTON & STRAWN LLP                                Dallas, TX 75201
1700 K Street, N.W.                                 DRobbins@winston.com
Washington, D.C. 20006                              214-453-6100 (ph)
ADLowell@winston.com                                214-453-6400 (fax)
202-282-5000 (ph)
202-282-5100 (fax)

                            Counsel for Defendant Ruel M. Hamilton




                                                1
   Case 3:19-cr-00083-M Document 54 Filed 06/27/19                   Page 2 of 2 PageID 142


                              CERTIFICATE OF CONFERENCE

       I hereby certify that on June 26, 2019, I conferred with Marcus Busch, counsel for the

government, and he has agreed to this motion.

                                       /S/Abbe David Lowell
                                       Abbe David Lowell


                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 27, 2019, a copy of the foregoing was filed with this Court’s

electronic case filing system, thereby effecting service on counsel for all parties.

                                       /S/Abbe David Lowell
                                       Abbe David Lowell




                                                  2
